--------------------------------------------------------------------------------

EXHIBIT 10.1

 
Lode-Star Gold, Inc.
13529 Skinner Road, Suite N
Cypress, TX 77429
 
August 29, 2014
 
International Gold Corp.
666 Burrard Street, Suite 600
Vancouver, BC V6E 4M3
 
Attention: Bob Baker - President
 
Dear Mr. Baker:
 
Re: Letter Agreement Among Lode-Star Gold, Inc. and International Gold Corp.
 
Further to our recent discussions and on the basis of the information received
to date, this Letter Agreement (this “Interim Agreement”) documents the intent
of Lode-Star Gold, Inc. (“Lode-Star”) to enter into a Transaction as more
particularly set out in the attached document hereto as Schedule “A” with
International Gold Corp. (“ITGC”) with respect to the Lode-Star Goldfield
Bonanza Properties (as more particularly set out in Schedule “B”), all in
accordance with the terms and conditions set forth in this Interim Agreement.
 
If this Interim Agreement accurately reflects your intentions, please so
indicate by executing and returning a copy of this Interim Agreement to the
undersigned no later than 5:00 pm Pacific Standard Time on August 29, 2014
(either in person, facsimile or email to the attention of Lonnie Humphries at
281-256-6710 or email at lonniehumphries@msn.com). In the event we do not
receive your acknowledgement by such time, this Interim Agreement shall be
deemed null and void and of no further effect.
 
This Interim Agreement may be executed in counterparts, each of which so signed,
whether in original, facsimile, or email form, shall be deemed to be an original
and bear the date as set out above and all of which together will constitute one
and the same instrument.
 
I look forward to working with you on behalf of Lode-Star, and firmly believe
that together we can advance the Lode-Star Goldfield Bonanza Properties upon
conclusion of the Transaction.
 
Respectfully submitted,
 
LODE-STAR GOLD, INC.
 
 
 
Per: ___________________________
Name: Lonnie Humphries
Title: President
 
 
 
Page 1 of 13

--------------------------------------------------------------------------------

 
 
 
 
Agreed and acknowledged as of this ____ day of August, 2014
 
INTERNATIONAL GOLD CORP.
 
 
 
 
Per: ___________________________
Name: Bob Baker
Title: President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 2 of 13

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “A”
to
LETTER AGREEMENT
 
 
A. Parties
 
International Gold Corp. (ITGC);
Lode-Star Gold, Inc. (“Lode-Star”).
(Collectively, the “Parties”, and each of them individually, a “Party”)
 
B. The Properties
 
All of the mineral claims associated with the Lode-Star Goldfield Bonanza
Properties as set out in Schedule “B” (hereinafter referred to as the
“Properties”).
 
C. The Transaction
 
Lode-Star shall grant ITGC the exclusive option (the “Option”) to acquire up to
an undivided 80% interest in and to the Properties together with all
appurtenances and rights, including but necessarily limited to surface, access
and any water rights, associated or incident thereto, and all improvements and
personal property thereon. Upon the exercise of the Option (or a portion
thereof), Lode-Star shall be deemed to have effected a reverse takeover of ITGC
(the “RTO”). The transactions described in this paragraph are herein referred to
collectively as the “Transaction”.
 
D. The Consideration
 
The Option to acquire an undivided 20% interest in and to the Properties will be
deemed to have been exercised upon the issuance by ITGC of 35,000,000 shares of
the common stock by ITGC to Lode-Star (the “First Option”). The First Option
must be exercised on or before five business days from the date of execution of
the Definitive Agreement (as defined herein).
 
The Option to acquire an additional undivided 60% interest in and to the
Properties (for a total of 80%) will be deemed to have been exercised upon the
payment of an aggregate of $5,000,000 by ITGC to Lode-Star in the form of a net
smelter returns royalty in proportion to Lode-Star’s interest in the Properties
and the funding of all expenditures on the Properties by ITGC subsequent to the
exercise of the First Option (the “Second Option”).
 
E. Penalty Payments
 
If ITGC fails to make any cash payments to Lode-Star for a period of one year
from the date of exercise of the First Option, ITGC will pay Lode-Star the sum
of $100,000 on the first anniversary of such date.
 
In any subsequent year in which ITGC fails to exercise the Second Option, ITGC
will make quarterly cash payments of $25,000 to Lode-Star, payable on the last
day of each quarter in respect of which a payment is due, until such time as the
Second Option has been exercised.
 
 
 
 
 
 
 
Page 3 of 13

--------------------------------------------------------------------------------

 
 
 
F. Additional Provisions
 
Upon the execution of this Interim Agreement, ITGC shall appoint one nominee of
Lode-Star to ITGC’s board of director.
 
Upon the exercise of the First Option, the current sole officer of ITGC will
resign and the board of directors of ITGC will appoint the nominee(s) of
Lode-Star to fill the resulting vacancies.
 
G. Debt Settlement
 
As a condition of exercising the First Option, ITGC will enter into a binding
debt settlement agreement with Woodburn Holdings, LTD, owned 100% by the current
sole officer of ITGC and release ITGC in form and substance satisfactory to
Lode-Star (the “Debt Settlement”).
 
H. Due Diligence
 
In addition to other customary conditions and conditions agreed upon by the
executing Parties, the Transaction will be subject to the completion of all
legal, business, and environmental due diligence (the “Due Diligence”)
determined by both Lode-Star and ITGC. Both Parties will provide timely receipt
of all operational, technical, environmental and Properties documentation,
mining lease agreements, material contracts or financial data as may be
reasonably requested (the “Due Diligence Materials”) and receipt of all required
consents and approvals as may be necessary to complete the Transaction.
Lode-Star further agrees to use its commercially reasonable efforts to complete
the Due Diligence within a period of 30 days (the “Due Diligence Period”) from
the date of signing this Interim Agreement.
 
I. Good Faith Negotiations and Definitive Agreement
 
It is the intention of the Parties to enter into a definitive agreement
regarding the Transaction (the “Definitive Agreement”) within 30 days from the
date of signing this Interim Agreement. The Definitive Agreement shall be based
substantially on the terms and conditions set forth herein and contain, among
other things, full representations and warranties for transactions of a similar
size and nature. This Interim Agreement shall be replaced or superseded by the
Definitive Agreement upon the execution thereof by both Parties.
 
The Parties agree to cooperate with each other in good faith in connection with
the preparation and negotiation of the Definitive Agreement and all related
documents, in the obtaining of all necessary consents and regulatory approvals
and in complying with all regulatory requirements, including, but not limited to
all applicable corporate and securities laws.
 
J. Closing Conditions
 
In addition to the customary conditions set out in a typical agreement for a
transaction of a type similar to the Transaction, the closing of the Transaction
(the “Closing”) is subject to the satisfaction or waiver of the following
closing conditions:
 
 
 
 
 
Page 4 of 13

--------------------------------------------------------------------------------

 
 
 

 
(a)
Approval of the Transaction and other matters contemplated by this Interim
Agreementby the respective Boards of Directors of Lode-Star and ITGC;

 

 
(b)
Completion of the Due Diligence by ITGC and Lode-Star to their mutual
satisfaction;

 

 
(c)
Receipt of all applicable regulatory approvals with respect to the Transaction
having beenobtained;

 

 
(d)
Completion of the Debt Settlement; and

 

 
(e)
Signing of the Definitive Agreement plus any and all ancillary agreements.

 
K. Advance Royalties
 
All advance royalties previously paid by Lode-Star to the Margraf 1999 Trust
(“Margraf”), an existing royalty holder, will be credited to the account of
Lode-Star according to the method described in the Grant, Bargain and Sale Deed
between Margraf and Lode-Star dated August 17, 2009 (the “Sale Deed”).
Additionally, ITGC will pay its portion of the royalty to Lode-Star, and
Lode-Star will then also credit this amount against the advance royalty paid to
Margraf, all at a rate of a 6% NSR, until such time as the advance royalty
credits are fully utilized.
 
L. Closing Date
 
The Closing will occur on a date within 30 days from the date on which the
Definitive Agreement is fully signed, or such other date as mutually agreed upon
by Lode-Star and ITGC (the “Closing Date”), provided all of the conditions
contained in the Definitive Agreement have been fulfilled.
 
M. Representations and Warranties
 
ITGC represents, warrants and covenants to Lode-Star that as at the date hereof:
 

 
(a)
it is duly incorporated, validly exists, is in good standing under the laws of
the State ofNevada, has the necessary corporate power, authority and capacity to
own its property and assets and to carry on its business as presently conducted
and is duly licensed to carry on business in all jurisdictions in which it
presently carries on business;

 

 
(b)
it has duly obtained all necessary corporate authorizations for the execution of
this InterimAgreement and for the performance of this Interim Agreement by it,
and the consummation of the transactions herein contemplated will not conflict
with or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of its articles, constitutive documents, or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which it is a party or by which it is bound;

 

 
(c)
this Interim Agreement has been duly executed and delivered by it and
constitutes a valid,binding and enforceable agreement against it;

 
 
 
 
 
 
 
Page 5 of 13

--------------------------------------------------------------------------------

 
 
 

 
(d)
no proceedings are pending for, and it is unaware of any basis for the
institution of anyproceedings leading to, its dissolution or winding up or the
placing of it in bankruptcy or subject to any other laws governing the affairs
of insolvent corporations;

 

 
(e)
there is not now pending against ITGC nor to the knowledge of ITGC is there
threatenedagainst it, any litigation or proceedings by or in any Court, tribunal
or governmental agency, the outcome of which if adversely determined would
materially adversely affect the business or continued operations of ITGC; and

 

 
(f)
without limiting the generality hereof no order ceasing, halting or suspending
trading insecurities of ITGC nor prohibiting the sale of such securities has
been issued to and is outstanding against ITGC, and no investigations or
proceedings for such purposes are pending or threatened.

 
Lode-Star represents and warrants to ITGC that as at the date hereof and as of
the Closing Date:
 

 
(f)
it is duly incorporated, validly exists, is in good standing under the laws of
the State ofNevada, has the necessary corporate power, authority and capacity to
own its property and assets and to carry on its business as presently conducted
and is duly licensed to carry on business in all jurisdictions in which it
presently carries on business;

 

 
(g)
it has duly obtained all necessary corporate authorizations for the execution of
this InterimAgreement and for the performance of this Interim Agreement by it,
and the consummation of the transactions herein contemplated will not conflict
with or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of its articles or constitutive documents or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which it is a party or by which it is bound;

 

 
(h)
this Interim Agreement has been duly executed and delivered by it and
constitutes a valid,binding and enforceable agreement against it;

 

 
(i)
no proceedings are pending for, and it is unaware of any basis for the
institution of anyproceedings leading to, its dissolution or winding up or the
placing of it in bankruptcy or subject to any other laws governing the affairs
of insolvent corporations;

 

 
(j)
there is not now pending against Lode-Star nor to the knowledge of Lode-Star is
therethreatened against it, any litigation or proceedings by or in any Court,
tribunal or governmental agency, the outcome of which if adversely determined
would materially adversely affect the business or continued operations of
Lode-Star;

 

 
(k)
there are no actions, suits, judgments, investigations or proceedings of any
kindwhatsoever outstanding, pending or threatened with respect to the Properties
or affecting the Properties, at law or in equity or before or by any
governmental department, commission board, bureau or agency or any kind
whatsoever, and there is no basis therefore, and Lode-Star is not, to the best
of its knowledge, in breach of any law, ordinance, statue, regulation, by-law,
order or decree of any kind with respect to the Properties;

 
 
 
 
 
 
Page 6 of 13

--------------------------------------------------------------------------------

 
 
 

 
(l)
each of the claims, both patented, millsite and unpatented, comprising the
Properties areproperly staked, tagged and recorded as required by Esmeralda
County and federal Bureau of Land Management laws applicable in Nevada and other
applicable and relevant jurisdictions and are in good standing;

 

 
(m)
it has good, valid and marketable title to 100% of all the Properties, free and
clear of allliens, charges, encumbrances, underlying royalties or third party
agreements, except as noted below:

 
●
Lode-Star percentage or proportional ownership of certain claims as noted in
Schedule B, and

 
●
the pre-existing 1% NSR due to Margraf, documented in the Sale Deed.

 

 
(n)
the Properties are in good standing with the relevant government authorities and
allgovernment fees and taxes on the claims that form the assets have been paid
in full and are current; and

 

 
(o)
the use, maintenance and operation of the Properties are in compliance with all
applicableenvironmental statutes, regulations, ordinances, by laws and codes
(the “Environmental Laws”). To the best of Lode-Star’s knowledge, there is no
pending or threatened environmental claim against Lode-Star with respect to the
Properties, and no condition exists or event has occurred which, with or without
notice or the passage of time or both, would constitute a violation of or give
rise to liability under the Environmental Laws.

 
Lode-Star makes no representations or warranties to ITGC concerning any of the
geologic or assay data, and ITGC agrees that if it elects to rely upon any of
the data or other technical exploration information, it does so at its sole
risk.
 
N. Publicity and Confidentiality
 
Neither Party shall make any press release or public announcement concerning the
existence of this Interim Agreement or the transactions contemplated hereby or
the Definitive Agreement without the prior written consent of the other Party,
provided that neither Party shall be prohibited hereby, after consultation with
the other Party upon two business days’ notice, from making such disclosures as
are required by law or by the applicable regulations of any  securities
exchange.
 
The Parties acknowledge and agree that any information obtained through
discussions, communications or negotiations between the Parties will be kept
confidential and shall not be used other than in furtherance of the purposes of
this Interim Agreement. This confidentiality obligation shall not apply to any
information which is now in the public domain, any information which may
subsequently become public other than through breach by either Party,
information disclosed by a third party in respect of which such third parties
are not under an obligation of confidentiality or information which is required
by law to be disclosed.
 
 
 
 
 
 
 
Page 7 of 13

--------------------------------------------------------------------------------

 
 
 
O. Non-Solicitation
 
The Transaction is predicated on the understanding and the commitment of the
Parties that ITGC will negotiate solely with Lode-Star as to the final and
definitive terms of the Transaction. Accordingly, in consideration of the
substantial commitments of resources and the significant costs which Lode-Star
will incur in proceeding with the Transaction, from the date of this Interim
Agreement until the closing of the Transaction or termination of the Interim
Agreement as provided below, ITGC shall not conduct negotiations with or
solicit, encourage, accept or approve any bids from, any firm, person,
corporation or other entity relating to the sale or transfer of any of the
assets or business described in this Interim Agreement or an investment in ITGC,
except as may be approved in writing by Lode-Star.
 
P. Expenses
 

 
(a)
Before execution of the Definitive Agreement: Each Party shall be responsible
for itsrespective professional fees in connection with the Interim Agreement and
the Definitive Agreement. However, should ITGC require bridge financing to
maintain its on gong business, Lode-Star may at its sole discretion loan monies
to ITGC for future reimbursement to Lode-Star.

 

 
(b)
Following execution of the Definitive Agreement: ITGC shall be solely
responsible forall project costs during the term of the Option, including but
not necessarily limited to: adequate liability insurance, payment of all claim
the costs of services provided by and filing thereof, cost and renewal of all
permits required for work performed on the Properties, and other related costs
once approved by ITGC for exploring the Properties.

 
Q. Governing Law
 
This Interim Agreement and the definitive documentation contemplated hereunder
shall be governed by and construed in accordance with the laws of the State of
Nevada and the federal laws of the United States of America applicable therein.
 
R. Termination
 
This Interim Agreement, unless extended by the Parties in writing, shall
terminate on the earlier of: (i) the execution of Definitive Agreement by the
Parties; or (ii) 120 days following full execution of this Interim Agreement.
Upon termination of this Interim Agreement, and if the Parties fail to sign the
Definitive Agreement, then all Due Diligence Materials generated by either Party
shall be forthwith provided to and retained exclusively by Lode-Star.
 
S. Currency
 
All references to dollar amounts in this Interim Agreement are expressed in US
Dollars, unless otherwise specified.
 
T. Legal Effect
 
 
 
 
 
 
 
Page 8 of 13

--------------------------------------------------------------------------------

 
 
 
Except for the provisions under the “Due Diligence”, “Good Faith Negotiations
and Definitive Agreement”, “Publicity and Confidentiality”, “Non-Solicitation”
and “Expenses” sections, which are intended to create binding obligations, it is
understood that no legal obligation or liability will be created by this Interim
Agreement against ITGC or Lode-Star and the legal liabilities of the Parties
will arise only upon the duly authorized execution and delivery of the
Definitive Agreement and the satisfaction of the conditions therein. The Parties
acknowledge and agree that adequate consideration (the receipt and sufficiency
of which is hereby acknowledged) was received by each Party hereto for the
binding obligations contained herein.
 
R. Area Clause
 
Both Parties agree that any new unpatented claims staked on open ground by
either Party, or any related party, either directly or indirectly, within one
mile of the perimeter of the existing claims, shall form part of this Interim
Agreement and the Definitive Agreement.
 
 
[End of Schedule A]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 9 of 13

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “B”
 
 
LODE-STAR GOLDFIELD BONANZA PROPERTIES
 
 
 
Location
 
The Lode-Star Goldfield Bonanza Properties are located in west-central Nevada,
in the Goldfield Mining District at Latitude 37° 42’, and Longitude 117° 14’.
The mining claims owned by Lode-Star are located in surveyed sections 35 and 36,
Township 2 South, Range 42 East, and in sections 1, 2, 11, and 12, Township 3
South, Range 42 East, in Esmeralda County, Nevada. The property is accessible by
traveling approximately one-half mile northeast of the community of Goldfield,
along a county-maintained road that originates at U.S. Highway 95, which runs
through “downtown” Goldfield. The town of Goldfield, which is located in
Esmeralda County, Nevada, is approximately 270 miles south of Reno and 182 miles
north of Las Vegas.
 
Property Description
 
Lode-Star’s property is comprised of a total of 36 claims (approximately 450
acres), and includes 30 patented lode claims, one unpatented mill-site claim and
five unpatented lode claims as more particularly described in Exhibit A to this
Schedule “B”. These patented and unpatented mining claims, which are owned by
Lode-Star, are collectively referred to herein as the Goldfield Bonanza Project
and constitute the entire Properties. Adjacent to the east are claims owned in
fee by Davis-Goldfield Mining Corporation, referred to herein as the “Davis
Claims”. Of particular interest within these claims, which are currently leased
to Metallic Ventures Gold, Inc., now part of International Minerals, is that
which includes the south half of the Combination No.1 (from the surface to a
depth of 380 feet), and the north half of the Combination No.2 (also from the
surface to 380 feet). It should be noted that the Properties include all depths
of the north half of the Combination No.1 and the south half of the Combination
No.2, as well as the depths beneath 380 feet on the south half of the
Combination No. 1 and the north half of the Combination No. 2.
 
 
[End of Schedule “B”]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 10 of 13

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A OF SCHEDULE “B”
 
 
[itgc-fig1.jpg]
 
 
 
Page 11 of 13

--------------------------------------------------------------------------------

 
 
 
Patented Claims
 

Claim Name U.S. Survey No. Combination No. 3    2375 August    2916 Great
Western    2525 Gold Coin    2525 February    2941 Mohawk No. 1    2283 Side
Line Fraction    2567 January    2941 Silver Pick    2203 Silver Pick Fraction  
 2203 Deserted    2203 Pipe Dream    2203 North End    2203 Hazel Queen    2375
Fraction    2844 White Horse    2844 White Rock    2844 Yellow Jacket    2844
Firelight    2749 Emma Fraction    2360 S.E. 2/3 Red King (more or less)    2361
S.E. 1/2 (Cornishman)    2750 Kewana #3    2565 Blue Jay    2844 19/24th
interest Omega    2844 19/24th interest Apazaca    2844 19/24th interest Alpha  
 2844 19/24th interest Jim Fraction    4096 19/24th interest O.K. Fraction  
 2560 ¾ of ½ interest

 
All of the Combination No. 1 Claim, Survey No. 2375, except the South 1/2 of it
above the elevation of the 380' level of the Combination Shaft. All of the
Combination No. 2 claim, Survey No. 2375, except the North 1/2 of it above the
elevation of the 380' level of the Combination Shaft.
 
Together with any and all contracts, easements, leases, rights-of-way affecting
or appurtenant to the foregoing patented claims, and any and all unpatented
claims or mill-site claim.
 
Unpatented Claims
 

Claim Name Nevada Mining Claim (NMC) No. Troublemaker 1034313

 
 
 
 
Page 12 of 13

--------------------------------------------------------------------------------

 
 
 
[End of Exhibit A of Schedule “B”]
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 13 of 13

--------------------------------------------------------------------------------